                           1:19-cv-01330-MMM # 54           Page 1 of 4
                                                                                                   E-FILED
                                                                 Thursday, 19 November, 2020 09:08:35 AM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

 NOREEN PERDUE, ELIZABETH DAVIS-BERG,                    )
 DUSTIN MURRAY, MELANIE SAVOIE,                          ) CASE NO. 1:19-cv-01330-MMM-JEH
 CHERYL ELLINGSON, ANGELA TRANG,                         )
 HARLEY WILLIAMS, MARY WILLIAMS,                         )
 GORDON GREWING, MELISSA WARD, and                       )
 PATRICIA DAVIS, individually and on behalf of           )
 all others similarly situated,                          )
                                                         )
                   Plaintiffs,                           ) CLASS ACTION
          v.                                             )
                                                         )
 HY-VEE, INC.,                                           ) JURY TRIAL DEMANDED
                                                         )
                   Defendant.                            )
                                                         )

                                   JOINT STATUS REPORT

       This status report is submitted jointly by counsel for Plaintiffs and Defendant Hy-Vee,

Inc. Following a mediation last month, the parties reached agreement on the material terms of a

proposed class action settlement, which will be submitted to the Court for approval pursuant to

Fed. R. Civ. P. 23(e). Plaintiffs expect to file a motion seeking preliminary approval of the

settlement within the next 21 days.

Respectfully submitted,                              Respectfully submitted,

  /s/ George J. Tzanetopoulos                          /s/ Benjamin F. Johns
George J. Tzanetopoulos                              Benjamin F. Johns
Maria A. Boelen                                      Andrew W. Ferich
BAKER & HOSTETLER LLP                                Alex M. Kashurba
One North Wacker Drive, Suite 4500                   CHIMICLES SCHWARTZ KRINER
Chicago, IL 60606-2841                                & DONALDSON-SMITH LLP
(312) 416-6200                                       One Haverford Centre
gtzanetopoulos@bakerlaw.com                          361 Lancaster Avenue
mboelen@bakerlaw.com                                 Haverford, PA 19041
                                                     (610) 642-8500
                                                     bfj@chimicles.com
                                                     awf@chimicles.com
                                                     amk@chimicles.com
                         1:19-cv-01330-MMM # 54    Page 2 of 4




Paul Karlsgodt                               Ben Barnow
BAKER & HOSTETLER LLP                        Erich P. Schork
1801 California Street, Suite 4400           Anthony L. Parkhill
Denver, CO 80202-2662                        BARNOW AND ASSOCIATES, P.C.
T: 303.861.0600                              205 W. Randolph St., Suite 1630
pkarlsgodt@bakerlaw.com                      Chicago, IL 60606
                                             Tel: (312) 621-2000
Counsel for Defendant Hy-Vee, Inc.           Fax: (312) 641-5504
                                             b.barnow@barnowlaw.com
                                             e.schork@barnowlaw.com
                                             aparkhill@barnowlaw.com

                                             Interim Co-Lead Class Counsel

                                             William B. Federman
                                             FEDERMAN & SHERWOOD
                                             10205 North Pennsylvania Avenue
                                             Oklahoma City, Oklahoma 73120
                                             Tel: (405) 235-1560
                                             Fax: (405) 239-2112
                                             WBF@federmanlaw.com

                                             Cornelius P. Dukelow
                                             Oklahoma Bar No. 19086
                                             ABINGTON COLE + ELLERY
                                             320 South Boston Avenue, Suite 1130
                                             Tulsa, Oklahoma 74103
                                             918.588.3400 (telephone & facsimile)
                                             cdukelow@abingtonlaw.com
                                             www.abingtonlaw.com

                                             Shpetim Ademi
                                             ADEMI & O’REILLY, LLP
                                             3620 East Layton Avenue
                                             Cudahy, WI 53110
                                             (414) 482-8000
                                             (414) 482-8001 (fax)
                                             sademi@ademilaw.com

                                             Plaintiffs’ Steering Committee




                                         2
1:19-cv-01330-MMM # 54    Page 3 of 4




                    Kyle Alan Shamberg
                    CARLSON LYNCH LLP
                    Suite 1240
                    111 W Washington Street
                    Chicago, IL 60602
                    312-750-1265
                    kshamberg@carlsonlynch.com

                    Plaintiffs’ Liaison Counsel

                    Matthew M. Guiney
                    WOLF HALDENSTEIN ADLER
                     FREEMAN & HERZ LLP
                    270 Madison Avenue
                    New York, New York 10016
                    (212) 545-4600
                    Fax: (212) 686-0114
                    guiney@whafh.com

                    Carl Malmstrom
                    WOLF HALDENSTEIN ADLER
                     FREEMAN & HERZ LLP
                    111 West Jackson
                    Suite 1700
                    Chicago, IL 60604
                    (312) 984-0000
                    malmstrom@whafh.com

                    Additional Counsel for Plaintiffs
                     and the Putative Class




                3
                             1:19-cv-01330-MMM # 54           Page 4 of 4




                                   CERTIFICATE OF SERVICE
          I certify that a true and correct copy of the foregoing Joint Status Report was filed and

served via the Court’s electronic case filing system on November 19, 2020, on all counsel of

record.




                                                                  /s/ Benjamin F. Johns
                                                                        Benjamin F. Johns
